J-A02025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BBH, LLC, A PENNSYLVANIA LIMITED           :    IN THE SUPERIOR COURT OF
    LIABILITY COMPANY AND GLENN                :         PENNSYLVANIA
    TETRO, AN ADULT PERSON                     :
                                               :
                        Appellants             :
                                               :
                                               :
                 v.                            :
                                               :    No. 539 WDA 2021
                                               :
    BROOKVILLE BEHAVIORAL HEALTH,              :
    INC., A PENNSYLVANIA NOT FOR               :
    PROFIT CORPORATION AND RONALD              :
    PARK, AN ADULT INDIVIDUAL                  :

                    Appeal from the Order Entered April 5, 2021
                 In the Court of Common Pleas of Clearfield County
                           Civil Division at 2020-927-CD


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                              FILED: JANUARY 28, 2022

        BBH, LLC (BBH), and Glenn Tetro (Tetro) (collectively, Appellants)

appeal from the order sustaining the preliminary objections of Brookville

Behavioral    Health,    Inc.   (Brookville    Health),   and   Ronald   Park    (Park)

(collectively,    Defendants),     and    dismissing   Appellants’   complaint    with

prejudice. After careful consideration, we affirm.

        The trial court explained the case history as follows:

              On September 24, 2020, [Appellants] filed a Civil Complaint
        against the Defendants[.] Within the Complaint, [Appellants]
        allege eight causes of action, generally revolving around breach
        of contract and unjust enrichment. Tetro, owner and managing
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02025-22


     member of BBH, founded [Brookville Health] in 2004. Tetro acted
     as President of [Brookville Health] until roughly March 2018.
     Sometime after the creation of [Brookville Health], BBH purchased
     “certain of its assets and good will … which included amongst other
     items, client lists and the … ‘wrap around’ program.” Additionally,
     [Appellants] assert they “spearheaded” a project called the
     Summerville Project.

           In March 2018, Tetro separated from [Brookville Health]
     due to pending criminal charges against him. As a result of the
     separation, [Appellants] claim that certain agreements were made
     with [Brookville Health. Appellants] assert the main agreements
     include [Brookville Health] purchasing back the assets and
     goodwill and formation of a separate entity to pursue the
     Summerville Project. Lastly, due to Tetro stepping down as
     President, Park was accepted as Chief Executive Officer of
     [Brookville Health].

           The bases for [Appellants’] claims are that the Defendants
     have failed to pay [Appellants] for the assets and goodwill despite
     taking control of them, the Defendants have failed to compensate
     [Appellants] for their effort and resources put towards the
     Summerville Project, and the Defendants have failed to pay
     [Appellants] for subcontracting work completed between 2017
     and 2018.

          On October 14, 2020, the Defendants filed Preliminary
     Objections and raised the following:

           1.    [Appellants’] Complaint fails to set forth, with
                 the requisite level of specificity, the factual
                 bases for [Appellants’] claims;

           2.    [Appellants’] purported causes of action
                 sounding in breach of contract are inadequate
                 as a matter of law;

           3.    [Appellants’] purported causes of action
                 sounding in unjust enrichment are inadequate
                 as a matter of law;

           4.    [Appellants] fail to set forth a cognizable cause
                 of action against Park; and


                                    -2-
J-A02025-22


            5.    [Appellants’] request for an accounting and
                  claim for conversion are inadequate as a matter
                  of law and lack sufficient bases to demand
                  punitive damages.

            A hearing on the Defendants’ Preliminary Objections was
      held on February 2, 2021.

Opinion and Order, 4/5/21, at 1-2.

      After the hearing, the trial court entered a scheduling order for the

submission of briefs. Order, 2/2/21. On April 5, 2021, the court entered the

order from which Appellants appeal, stating “upon ... review of the relevant

case law and briefs,” it was sustaining Defendants’ preliminary objections and

dismissing Appellants’ complaint with prejudice.       Order, 4/5/21.    With its

order, the trial court issued an opinion detailing its reasons for concluding that

Appellants had failed to plead facts sufficient to support their claims for breach

of contract and unjust enrichment. The court reasoned:

            Generally, [Appellants’] Complaint is vague and leaves the
      [c]ourt unclear as to all of the material facts of the case. The
      Pennsylvania Rules of Civil Procedure require [Appellants] to not
      only plead with specificity the material facts of the causes of
      action, but they also require [Appellants] to confirm whether the
      alleged agreements were written or oral. The purpose is to allow
      the Defendants to have enough information to prepare an
      adequate defense for the claims against them. Additionally, upon
      review of the case, and presumption that all facts alleged
      are true, [Appellants] have failed to establish they are
      entitled to relief for any of their causes of action. Because
      [Appellants] have failed to conform their Complaint to the
      requirements of the Rules of Civil Procedure and they have failed
      to adequately show an available remedy, the preliminary
      objections of the Defendants shall be sustained.

Opinion and Order, 4/5/21, at 11-12 (emphasis added).


                                      -3-
J-A02025-22



      Appellants filed a motion to reconsider and for leave to amend their

complaint. Appellants asserted, “at this juncture it would be appropriate to

permit [Appellants] leave to amend in [an] attempt to bring forth properly

pleaded cause or causes of action.” Motion to Reconsider and For Leave to

Amend, 4/14/21, at ¶ 5.      Defendants filed a response the following day.

Defendants stated that Appellants “had months of opportunity to amend their

Complaint in the face of Defendants’ preliminary objections but made no effort

to do so.” Response in Opposition to Motion to Reconsider and for Leave to

Amend, 4/15/21, at ¶ 6.      Defendants addressed the counts in Appellants’

complaint, emphasizing that Appellants “attached no proposed amended

complaint and have otherwise offered no explanation of how any amendment

would be fruitful or cure any deficiencies identified by th[e trial c]ourt in its

April 5, 2021 Opinion and Order[.]” Id. at ¶ 7. The court denied Appellants’

motion, accurately observing:

      The Supreme Court of Pennsylvania has held that “a court is not
      required to permit amendment of a pleading if a party is unable
      to state a claim on which relief could be granted.” Bavada
      Nurses, Inc. v. Com., Dep't of Lab. & Indus., 8 A.3d 866, 884
      (Pa. 2010) (citing Werner v. Zazyczny, 681 A.2d 1331, 1338
      (Pa. 1996); see also Philadelphia Factors, Inc. v. Working
      Date Grp., Inc., 849 A.2d 1261, 1264 (Pa. Super. 2004) (holding
      “there is no obligation to allow an amendment of pleadings
      after...” the Court rules on a preliminary objection based on legal
      sufficiency)[.]

Order, 4/21/21, at ¶ 1.




                                      -4-
J-A02025-22


      Appellants timely appealed and the trial court ordered Appellants to file

a Pa.R.A.P. 1925(b) concise statement.      Appellants’ concise statement, in

entirety, states:

      This Trial Court erred when it Dismissed With Prejudice
      [Appellants’] causes of action without chance for amendment in
      that the facts as pled support cognizable rights for redress by one
      or more of the [Appellants].

Concise Statement of Matters Complained of Per Pa.R.A.P. 1925(b), 5/24/21

(underline in original). The trial court subsequently advised this Court and

the parties that it would be “submitting no further opinion.”      Trial Court

Correspondence, 6/2/21.

      On appeal, Appellants state their issue as follows:

      Whether an action accrues when an entity agrees to obtain
      required approval to purchase a business and its assets and, in
      the interim, takes possession of the assets and control of the
      business, then refuses to seek the approval or tender payment.

Appellants’ Brief at 4.

      Preliminarily, with respect to the sustaining of preliminary objections,

we recognize that our

      standard of review is de novo and the scope of review is plenary.
      The salient facts are derived solely from the complaint and
      pursuant to that standard of review, the court accepts all well-
      pleaded material facts in the complaint, and all inferences
      reasonably deduced therefrom must be accepted as true.

      In determining whether the trial court properly sustained
      preliminary objections, the appellate court must examine the
      averments in the complaint, together with the documents and
      exhibits attached thereto, in order to evaluate the sufficiency of
      the facts averred. The impetus of our inquiry is to determine the
      legal sufficiency of the complaint and whether the pleading would

                                     -5-
J-A02025-22


        permit recovery if ultimately proven. This Court will reverse the
        trial court’s decision regarding preliminary objections only where
        there has been an error of law or abuse of discretion. When
        sustaining the trial court’s ruling will result in the denial of claim
        or a dismissal of suit, preliminary objections will be sustained only
        where the case is free and clear of doubt.

Jones v. Bd. of Directors of Valor Credit Union, 169 A.3d 632, 635 (Pa.

Super. 2017) (citations omitted).

        We have further explained:

        It is well-established that a plaintiff must provide sufficient factual
        averments in his on her complaint to sustain a cause of action.
        Pennsylvania is a fact-pleading state; a complaint must not only
        give the defendant notice of what the plaintiff’s claim is and the
        grounds upon which it rests, but the complaint must also
        formulate the issues by summarizing those facts essential to
        support the claim.

Feingold v. Hendrzak, 15 A.3d 937, 942 (Pa. Super. 2011) (citations

omitted).

        Appellants argue the trial court improperly sustained Defendants’

preliminary objections because Appellants satisfied the elements of unjust

enrichment, “and with amendment, promissory estoppel.” Appellants’ Brief at

8-9.1    Appellants challenge the court’s conclusion that they failed to show

Defendants “either wrongly secured or passively received any benefit,” and

repeat their allegations that Defendants took control of Appellants’ assets and

goodwill, and have continued to benefit from possession and control of the



____________________________________________


1 Appellants are “waiving the associated and additional claims enumerated in
the Civil Complaint.” Appellants’ Brief at 9.

                                           -6-
J-A02025-22


assets and goodwill. Id. at 9-10. According to Appellants, Defendants have

Tetro’s money as well as “the ‘wrap around’ or ‘tag along’ business, its assets

(including goodwill) and operation. Tetro has nothing.” Id. at 10.

      Although Appellants concede their complaint “could have been more

artfully drafted,” they dispute the trial court’s determination that “there was

no benefit received” by Defendants, and the court’s denial of Appellants’

motion to reconsider and for leave to amend their complaint. Id. Appellants

maintain their request to amend “should have been permitted to cure any

determined deficiencies.”   Id. at 12.     They assert, “[u]pon amendment,

promissory estoppel should also be considered as a viable cause of action at

this juncture.” Id.

      In response, Defendants argue that Appellants have committed multiple

missteps which compel a finding of waiver. While Defendants, like the trial

court, address the substantive inadequacy of Appellants’ trial court pleadings,

Defendants first direct our attention to the deficiencies in Appellants’ post-

appeal pleadings. Specifically, Defendants assert Appellants: (1) failed to

comply with Pa.R.A.P. 1925(b)(4) (“Requirements; waiver”); (2) failed to

comply with Pa.R.A.P. 2116 (“Statement of Question Involved”); (3) failed to

comply with Pa.R.A.P. 302 (“Requisites for Reviewable Issue”); and (4) failed

to allege any error with regard to the trial court’s primary holding on their

claim of unjust enrichment (stating that Appellants “address only the trial

court’s secondary holding” regarding facts supporting an unjust enrichment


                                     -7-
J-A02025-22


claim, without addressing the court’s “primary holding relating to Appellants’

allegations of a contract”). Appellants’ Brief at 7-15. Upon review, we agree.

      We begin with Rule 302, which provides that issues “not raised in the

trial court are waived and cannot be raised for the first time on appeal.”

Pa.R.A.P. 302(a). Our review confirms that Appellants first raised their claim

for promissory estoppel in their appellate brief, such that the issue was not

considered by the trial court. See Defendants’ Brief at 12. Thus, Appellants

have waived their claims pertaining to promissory estoppel. See Pa.R.A.P.

302(a) (stating an issue “cannot be raised for the first time on appeal

(emphasis added)).

      As to Appellants’ remaining claims of unjust enrichment, we address

waiver under Rule 1925(b). Defendants assert that Appellants have waived

their unjust enrichment claims because, among other reasons, their “Concise

Statement does not mention unjust enrichment . . . and raises no specific

claims of error. Such a vague Concise Statement constitutes no Statement at

all.” Defendants’ Brief at 9 (citations omitted).

      The relevant subsections of Rule 1925(b) provide,

      (4) Requirements; waiver.

      (ii) The Statement shall concisely identify each error that
      the appellant intends to assert with sufficient detail to
      identify the issue to be raised for the judge. The judge shall
      not require the citation to authorities or the record; however,
      appellant may choose to include pertinent authorities and record
      citations in the Statement.

                                      ***

                                     -8-
J-A02025-22



      (vii) Issues not included in the Statement and/or not raised in
      accordance with the provisions of this paragraph (b)(4) are
      waived.

Pa.R.A.P. 1925(b)(4) (italics in original, bold emphasis added).

      An “overly vague or broad Rule 1925 statement may result in waiver.”

Majorsky v. Douglas, 58 A.3d 1250, 1258 (Pa. Super. 2012) (citation

omitted). In Majorsky, we found waiver where “certain claims [we]re implied

by [a]ppellants’ broadly-stated Rule 1925 objection,” but “not raised in clear

terms.” Id. at 1258. We also found waiver because “[t]here [wa]s no way to

connect [a]ppellants’ arguments to their Rule 1925(b) statement or their

statement of the questions presented on appeal in their brief to this Court[.]”

Id. at 1260.

      We have explained:

      Issues not included in a Rule 1925(b) statement or fairly
      suggested      by   the    issue(s)   stated      are   deemed
      waived. Pa.R.A.P. 1925(b)(4)(v) and (vii). Our Supreme Court
      will not countenance anything less than strict application
      of waiver pursuant to Rule 1925(b).    Greater Erie Indus.
      Development Corp. v. Presque Isle Downs, Inc., 88 A.3d
      222, 224 (Pa. Super. 2014) (en banc). Failure to comply with the
      requirements of Rule 1925(b) will result in automatic waiver of
      the issues raised.

B.G. Balmer & Co. v. Frank Crystal & Co., Inc., 148 A.3d 454, 467–68 (Pa.

Super. 2016). In B.G. Balmer & Co., the appellants’ Rule 1925(b) statement

stated:

      The trial court erred in awarding any, or excessive, punitive
      damages.    There was a complete lack of evidence of any
      outrageous or malicious conduct that would warrant punitive

                                     -9-
J-A02025-22


      damages under Pennsylvania law. Even if the trial court’s award
      of punitive damages could be supported (which it cannot), it was
      excessive, both in absolute terms and as compared to the actual
      damages, in this commercial case.

Id. at 467. On appeal, we found waiver of appellants’ issue as to “whether

the trial court properly considered the subjective intent and financial means

of each defendant or whether there was error not to determine punitive

damages on an individual basis,” because the issue “was not stated or fairly

comprised within the issue stated in [a]ppellants’ 1925(b) statement.” Id. at

468. See also Kelly v. Carman Corp., 229 A.3d 634, 649 (Pa. Super. 2020)

(finding waiver and reiterating that issues not included “and/or not raised in

accordance with the provisions of [Pa.R.A.P. 1925(b)(4)(vii)] are waived.”).

      Here, we likewise find waiver because Appellants’ Rule 1925(b)

statement, reproduced supra, broadly assails the trial court’s ruling, alleging

without any specificity that the “facts as pled support cognizable rights for

redress by one or more of the [Appellants].” The vagueness of the statement

is reflected in the trial court’s response, after receiving the statement, that it

would “be submitting no further opinion.”          Trial Court Correspondence,

6/2/21.

      This Court explained in Riley v. Foley, 783 A.2d 807, 813 (Pa. Super.

2001), that Rule 1925 is a crucial component of the appellate process because

it allows the trial court to identify and focus on issues the parties plan to raise

on appeal.     As Defendants recognize, “a Concise Statement which is

too vague to allow the court to identify the issues raised on appeal is the

                                      - 10 -
J-A02025-22


functional equivalent to no Concise Statement at all.” Defendants’ Brief at 8

(citing Commonwealth v. Dowling, 778 A.2d 683, 686-87 (Pa. Super.

2001)). “Even if the trial court correctly guesses the issues Appellants raise[]

on appeal and writes an opinion pursuant to that supposition, the issues [are]

still waived.”   Kanter v. Epstein, 866 A.2d 394, 400 (Pa. Super. 2004)

(citation omitted).

      For these reasons, we are constrained to find waiver. Nonetheless, we

reiterate that the sustaining of preliminary objections is proper where “the law

will not permit recovery.” Bayada Nurses, Inc. v. Com., Dep't of Lab. &

Indus., 8 A.3d at 884 (citation omitted). A court “need not accept as true

conclusions of law, unwarranted inferences, allegations, or expressions of

opinion.” Id. (citation omitted). Instantly, if we were to conduct de novo and

plenary review in the absence of waiver, we would deny relief for the reasons

set forth in the trial court’s opinion issued contemporaneously with the order

sustaining preliminary objections. See Trial Court Opinion, 4/5/21, at 1-12

(addressing each count of the complaint and explaining why the averments

are legally insufficient); see also id. at 12 (stating Appellants “failed to

conform their Complaint to the requirements of the Rules of Civil Procedure

and they have failed to adequately show an available remedy”).

      Order affirmed.

      Judge Pellegrini joined the memorandum.

      Judge Olson concurs in the result.


                                     - 11 -
J-A02025-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2022




                          - 12 -